



Exhibit 10.2






EXECUTION VERSION


SECURITY AND PLEDGE AGREEMENT
THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
April 30, 2018 among OWENS & MINOR DISTRIBUTION, INC., a Virginia corporation
(“Distribution”), OWENS & MINOR MEDICAL, INC., a Virginia corporation
(“Medical”), Barista Acquisition I, LLC, a Virginia limited liability company
(“Barista I”), Barista Acquisition II, LLC, a Virginia limited liability company
(“Barista II”), O&M HALYARD, INC., a Virginia corporation (“O&M Halyard”), OWENS
& MINOR, INC., a Virginia corporation (the “Parent”), and such other parties
that may become Obligors hereunder after the date hereof (together with
Distribution, Medical, Barista I, Barista II, O&M Halyard and the Parent,
individually an “Obligor”, and collectively the “Obligors”), and BANK OF
AMERICA, N.A., in its capacity as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.
RECITALS
WHEREAS, pursuant to that certain Credit Agreement, dated as of July 27, 2017
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced from time to time, the “Credit Agreement”) among
Distribution, Medical, Barista I, Barista II, O&M Halyard, each other Borrower
as may become party thereto from time to time pursuant to Section 2.12 of the
Credit Agreement, the Parent and the other Guarantors party thereto, the Banks
from time to time party thereto, Wells Fargo Bank, N.A., as administrative agent
for the Pro Rata Facilities, and Bank of America, N.A., as administrative agent
for the Term B Facility and as the Collateral Agent, the Banks have agreed to
make Loans and the Issuing Banks have agreed to issue Letters of Credit, in each
case upon the terms and subject to the conditions set forth therein;
WHEREAS, pursuant to that certain Indenture, dated as of September 16, 2014 (as
supplemented by that certain First Supplemental Indenture, dated September 16,
2014, as further supplemented by that certain Second Supplemental Indenture,
dated April 2, 2018, and as further supplemented by that certain Third
Supplemental Indenture, dated the date hereof, the “Indenture”), among the
Parent, the guarantors party thereto, and U.S. Bank National Association, as
trustee (the “Trustee”), the Parent issued the 2021 Notes and the 2024 Notes;
and
WHEREAS, this Agreement is required by the terms of the Credit Agreement and the
Indenture.
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Definitions.
(a)Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.
(b)The following terms shall have the meanings set forth in Article 1, Article 8
or Article 9, as applicable, of the UCC: Accession, Account, Adverse Claim,
As-Extracted Collateral, Chattel Paper, Commercial Tort Claim, Consumer Goods,
Deposit Account, Document, Electronic Chattel Paper, Equipment, Farm Products,
Financial Asset, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Company Security, Investment Property, Letter-of-Credit Right,
Manufactured Home, Money, Payment Intangible, Proceeds, Securities Account,
Securities Intermediary, Security, Software, Supporting Obligation and Tangible
Chattel Paper.
(c)In addition, the following terms shall have the meanings set forth below:
“Collateral” has the meaning provided in Section 2.
“Copyright License” means any agreement, whether written or oral, providing for
the grant by or to an Obligor of any right under any Copyright.





--------------------------------------------------------------------------------





“Copyrights” means (i) all copyrights registered in the United States in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state thereof or
political subdivision thereof, and (ii) all renewals thereof.
“Default” means any Default or, solely in the case of Section 8(h), any
“Default” as such term is defined in the Indenture.
“Event of Default” means any Event of Default or, solely in the case of Section
8(h), any “Event of Default” as such term is defined in the Indenture.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (i) the Aggregate Commitments have terminated, (ii) all
Obligations of the type identified in clause (a) of the definition thereof have
been paid in full in cash or immediately available funds (other than contingent
indemnification obligations for which no claim has been asserted), (iii) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the applicable Issuing Bank shall have been made), and (iv) all Credit
Documents have terminated.
“Note Obligations” means all of the obligations of the Obligors to the
Noteholders, whenever arising, under the Indenture, the 2021 Notes, the 2024
Notes or any other document relating thereto (including, but not limited to, any
interest accruing after the occurrence of a Bankruptcy Event with respect to any
Obligor, regardless of whether such interest is an allowed claim under the
Bankruptcy Code).
“Patent License” means any agreement, whether written or oral, providing for the
grant by or to an Obligor of any right under any Patent, including any right to
manufacture, use or sell any invention covered by a Patent.
“Patents” means (i) all letters patent of the United States or any political
subdivision thereof and all reissues and extensions thereof, and (ii) all
applications for letters patent of the United States and all divisions,
continuations and continuations-in-part thereof.
“Pledged Equity” means, with respect to each Obligor, (i) one hundred percent
(100%) of the issued and outstanding Capital Stock directly owned by such
Obligor in each of its Domestic Subsidiaries, and (ii) sixty five percent (65%)
(or such greater percentage that, due to a change in an applicable Law after the
Second Amendment Effective Date, (A) could not reasonably be expected to cause
the undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent, and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956‑2(c)(2)) and one hundred percent (100%) of the issued and
outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956‑2(c)(2)), in each case, directly owned by such Obligor in
each of its Foreign Subsidiaries, including the Capital Stock of the
Subsidiaries owned by such Obligor as set forth on Schedule 1(b), in each case
together with the certificates (or other agreements or instruments), if any,
representing such shares, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:
(1) all Capital Stock representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and (2) in the event of any consolidation or
merger involving the issuer thereof and in which such issuer is not the
surviving Person, all shares of each class of the Capital Stock of the successor
Person formed by or resulting from such consolidation or merger, to the extent
that such successor Person is a direct Subsidiary of such Obligor.





--------------------------------------------------------------------------------





“Secured Obligations” means, without duplication, (a) all Obligations, (b) all
Note Obligations, (c) all costs and expenses incurred in connection with
enforcement and collection of the Obligations, including the fees, charges and
disbursements of counsel, and (d) all costs and expenses incurred in connection
with enforcement and collection of the Note Obligations, including the fees,
charges and disbursements of counsel.
“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to an Obligor of any right to use any Trademark.
“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any political subdivision thereof, or
otherwise and (ii) all renewals thereof.
“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.
2.Grant of Security Interest in the Collateral. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Obligor hereby grants
to the Collateral Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right to set off against, any and all right, title
and interest of such Obligor in and to all of the following, whether now owned
or existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”): (a) all Accounts; (b) all Chattel Paper; (c) those certain
Commercial Tort Claims set forth on Schedule 2(c); (d) all Copyrights; (e) all
Copyright Licenses; (f) all Deposit Accounts; (g) all Documents; (h) all
Equipment; (i) all Fixtures; (j) all General Intangibles; (k) all Goods; (l) all
Instruments; (m) all Inventory; (n) all Investment Property; (o) all
Letter-of-Credit Rights; (p) all Money; (q) all Patents; (r) all Patent
Licenses; (s) all Payment Intangibles; (t) all Pledged Equity; (u) all Software;
(v) all Supporting Obligations; (w) all Trademarks; (x) all Trademark Licenses;
and (y) all Accessions and all Proceeds of any and all of the foregoing.
Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to, and the defined term
Collateral shall not include, Excluded Property.
The Obligors and the Collateral Agent, on behalf of the Secured Parties, hereby
acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising, and (ii) is not and
shall not be construed as an assignment of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks or Trademark Licenses.
Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that an Obligor may from time to time hereafter deliver
additional Capital Stock to the Collateral Agent as collateral security for the
Secured Obligations. Upon delivery to the Collateral Agent, such additional
Capital Stock shall be deemed to be part of the Pledged Equity of such Obligor
and shall be subject to the terms of this Agreement whether or not Schedule 1(b)
is amended to refer to such additional Capital Stock.
3.Representations and Warranties. Each Obligor hereby represents and warrants to
the Collateral Agent, for the benefit of the Secured Parties, that:
(a)Ownership. Such Obligor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. There exists no
Adverse Claim with respect to the Pledged Equity of such Obligor.
(b)Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral of such Obligor and, when properly perfected by filing of a UCC
financing statement, shall constitute a valid and perfected, first priority
(subject to Permitted Liens) security interest in such Collateral (including all
uncertificated Pledged Equity owned by such Obligor consisting of partnership or
limited liability company interests that do not constitute Securities),





--------------------------------------------------------------------------------





to the extent such security interest can be perfected by filing a financing
statement under the UCC, free and clear of all Liens except for Permitted Liens.
The taking of possession by the Collateral Agent of the certificated securities
(if any) evidencing the Pledged Equity owned by such Obligor and all other
Instruments, Documents, Tangible Chattel Paper or Money constituting Collateral
of such Obligor will perfect and establish the first priority of the Collateral
Agent’s security interest in all the Pledged Equity evidenced by such
certificated securities and such Instruments, Documents, Tangible Chattel Paper
and Money.
(c)Types of Collateral. None of the Collateral of such Obligor consists of, or
is the Accessions or Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or standing timber.
(d)Accounts. (i) Each Account of such Obligor that constitutes Collateral and
the papers and documents relating thereto are genuine and in all material
respects accurate and what they purport to be, (ii) each such Account arises out
of (A) a bona fide sale of goods sold and delivered by such Obligor (or is in
the process of being delivered), or (B) services theretofore actually rendered
by such Obligor to, the account debtor named therein, (iii) no such Account is
evidenced by any Instrument or Chattel Paper unless, to the extent required
under Section 4(a), such Instrument or Chattel Paper has been endorsed over and
delivered to, or submitted to the control of, the Collateral Agent, and (iv) no
surety bond was required or given in connection with any such Account or the
contracts or purchase orders out of which they arose.
(e)Equipment and Inventory. With respect to any Equipment and/or Inventory of
such Obligor, such Obligor has exclusive possession and control of such
Equipment and Inventory except for (i) Equipment and Inventory located at
locations leased by such Obligor, (ii) Inventory on consignment, (iii) Equipment
leased by such Obligor as a lessee, or (iv) Equipment or Inventory in transit
with common carriers.
(f)Authorization of Pledged Equity. All Pledged Equity owned by such Obligor is
duly authorized and validly issued, is fully paid and, to the extent applicable,
nonassessable and is not subject to the preemptive rights of any Person.
(g)No Other Capital Stock, Instruments, etc. As of the Second Amendment
Effective Date, such Obligor does not (i) own any certificated Capital Stock in
any Subsidiary that is required to be pledged and delivered to the Collateral
Agent hereunder except as set forth on Schedule 1(b), and (ii) hold any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Collateral Agent pursuant to Section 4(a)(i), other than (A)
any intercompany notes, or (B) as set forth on Schedule 3(g). Subject to the
proviso to Section 2(f) of the Second Amendment, all such certificated
securities, Instruments, Documents and Tangible Chattel Paper required to be
delivered have been, or substantially simultaneously with the occurrence of the
Second Amendment Effective Date, are being, delivered to the Collateral Agent.
(h)Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Collateral Agent, none of the Collateral of such Obligor
consisting of an interest in a partnership or a limited liability company (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset.
(i)Contracts; Agreements; Licenses. Such Obligor has no contracts, agreements or
licenses relating to material Intellectual Property that constitutes Collateral
which are non-assignable by their terms, or as a matter of law, or which prevent
the granting of a security interest therein.
(j)Mergers, etc. As of the Second Amendment Effective Date, except as set forth
on Schedule 3(j), such Obligor has not been party to a merger, consolidation or
other change in structure or used any tradename in the prior four months.
(k)Consents, etc. There are no restrictions in such Obligor’s organizational
documents governing any Pledged Equity owned by such Obligor or any other
document related thereto which would limit or restrict (i) the grant of a Lien
pursuant to this Agreement on such Pledged Equity, (ii) the perfection of such
Lien, or (iii) the exercise of remedies in respect of such perfected Lien in
such Pledged Equity as contemplated by this Agreement. Except for (A) the filing
or recording of UCC financing statements, (B) the filing of appropriate notices
with the United States Patent and Trademark Office and the United States
Copyright Office, (C) obtaining control to perfect the Liens created by this
Agreement (to the extent required under Section 4(a)), (D) such actions as may
be required by Laws affecting the offering and sale of securities, (E) such
actions as may be required by applicable foreign Laws affecting the pledge of
the Pledged Equity owned by such Obligor in any Foreign Subsidiaries, and (F)
consents, authorizations, filings or other actions which have been obtained





--------------------------------------------------------------------------------





or made, no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority and no consent of any other
Person (including, without limitation, any stockholder, member or creditor of
such Obligor), is required for (1) the grant by such Obligor of the security
interest in the Collateral of such Obligor granted hereby or for the execution,
delivery or performance of this Agreement by such Obligor, (2) the perfection of
such security interest (to the extent such security interest can be perfected by
filing under the UCC, the granting of control (to the extent required under
Section 4(a)) or by filing an appropriate notice with the United States Patent
and Trademark Office or the United States Copyright Office), or (3) the exercise
by the Collateral Agent of the rights and remedies provided for in this
Agreement.
(l)Commercial Tort Claims. As of the Second Amendment Effective Date, such
Obligor does not have any Commercial Tort Claims seeking damages in excess of
$500,000 other than as set forth on Schedule 2(c).
(m)Copyrights, Patents and Trademarks.
(i)To the knowledge of a Responsible Officer of such Obligor, each Copyright,
Patent and Trademark of such Obligor constituting Collateral is valid,
subsisting, unexpired, enforceable and has not been abandoned, except where the
failure to do so or the abandonment thereof could not reasonably be expected to
have a Material Adverse Effect.
(ii)To the knowledge of a Responsible Officer of such Obligor, no holding,
decision or judgment has been rendered by any Governmental Authority that would
limit, cancel or question the validity of any Copyright, Patent or Trademark of
such Obligor constituting Collateral, except where such holding, decision or
judgment could not reasonably be expected to have a Material Adverse Effect.
(iii)No action or proceeding is pending seeking to limit, cancel or question the
validity of any Copyright, Patent or Trademark of such Obligor constituting
Collateral, and that, if adversely determined, could reasonably be expected to
have a material adverse effect on the value of any material Copyright, Patent or
Trademark of such Obligor constituting Collateral.
(iv)All applications pertaining to the Copyrights, Patents and Trademarks of
such Obligor constituting Collateral have been duly and properly filed, and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
(v)Such Obligor has not made any assignment of, or entered into any agreement
granting any Lien in, the Copyrights, Patents or Trademarks of such Obligor
constituting Collateral hereunder, except as permitted by the Credit Agreement.
4.Covenants. Each Obligor covenants that until the Facility Termination Date,
such Obligor shall:
(a)Instruments/Chattel Paper/Pledged Equity/Control.
(i)(A) If any amount in excess of $500,000 payable under or in connection with
any of the Collateral of such Obligor shall be or become evidenced by any
Instrument or Tangible Chattel Paper (except, in either case, intercompany
notes), or if any property constituting Collateral of such Obligor with a value
in excess of $500,000 shall be stored or shipped subject to a Document, in
either case, ensure that such Instrument, Tangible Chattel Paper or Document is
either in the possession of such Obligor at all times or, if requested by the
Collateral Agent to perfect its security interest in such Collateral, is
delivered to the Collateral Agent duly endorsed in a manner reasonably
satisfactory to the Collateral Agent, and (B) ensure that any Collateral of such
Obligor consisting of Tangible Chattel Paper is marked with a legend acceptable
to the Collateral Agent indicating the Collateral Agent’s security interest in
such Tangible Chattel Paper.
(ii)(A) Concurrently with the delivery of each compliance certificate pursuant
to Section 7.1(c) of the Credit Agreement, deliver to the Collateral Agent all
certificates and instruments constituting Pledged Equity owned by such Obligor
and not otherwise previously delivered to the Collateral Agent, all in suitable
form for transfer by delivery or accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in Exhibit
4(a)(ii), and (B) prior to delivery to the Collateral Agent, hold all such
certificates and instruments constituting Pledged Equity owned by such Obligor
in trust for the benefit of the Collateral Agent pursuant hereto.
(b)Filing of Financing Statements, Notices, etc. Execute and deliver to the
Collateral Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and





--------------------------------------------------------------------------------





restatements of existing documents, as the Collateral Agent may reasonably
request) and do all such other things as the Collateral Agent may reasonably
deem necessary or appropriate (i) to assure the Collateral Agent of the
creation, perfection and priority of the security interests hereunder, including
(A) such instruments as the Collateral Agent may from time to time reasonably
request in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC, (B) with regard to Copyrights, a Notice of
Grant of Security Interest in Copyrights in the form of Exhibit 4(b)(i)(B), (C)
with regard to Patents, a Notice of Grant of Security Interest in Patents in the
form of Exhibit 4(b)(i)(C), and (D) with regard to Trademarks, a Notice of Grant
of Security Interest in Trademarks in the form of Exhibit 4(b)(i)(D), (ii) to
consummate the transactions contemplated hereby, and (iii) to otherwise protect
and assure the Collateral Agent of its rights and interests hereunder, and, in
furtherance of the foregoing, such Obligor hereby (1) irrevocably makes,
constitutes and appoints the Collateral Agent, its nominee or any other person
whom the Collateral Agent may designate, as such Obligor’s attorney in fact with
full power and for the limited purpose to sign in the name of such Obligor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Collateral Agent’s reasonable discretion would be necessary or appropriate in
order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable until the Facility Termination Date, and (2) agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the Collateral
Agent without notice thereof to such Obligor wherever the Collateral Agent may
in its sole discretion desire to file the same.
(c)Treatment of Accounts. Not grant or extend the time for payment of any
Account of such Obligor, or compromise or settle any Account of such Obligor for
less than the full amount thereof, or release any person or property, in whole
or in part, from payment thereof, or allow any credit or discount thereon, in
each case, other than (i) in accordance with such Obligor’s credit policy, or
(ii) in the ordinary course of such Obligor’s business.
(d)Commercial Tort Claims. (i) Promptly forward to the Collateral Agent an
updated Schedule 2(c) listing any and all Commercial Tort Claims by or in favor
of such Obligor seeking damages in excess of $500,000, and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be required by the Collateral Agent, or required by Law to
create, preserve, perfect and maintain the Collateral Agent’s security interest
in any Commercial Tort Claims initiated by or in favor of such Obligor.
(e)Books and Records. Cause the issuer of the Pledged Equity owned by such
Obligor to mark its books and records to reflect the security interest granted
pursuant to this Agreement.
(f)Nature of Collateral. At all times maintain the Collateral of such Obligor as
personal property (except for Fixtures located on real property set forth on
Schedule 6.6(c) of the Credit Agreement) and not affix any of such Collateral to
any real property in a manner which would change its nature from personal
property to real property or a Fixture to real property, unless the Collateral
Agent shall have a perfected Lien on such Fixture or real property.
(g)Issuance or Acquisition of Capital Stock in Partnerships or Limited Liability
Companies. Not without executing and delivering, or causing to be executed and
delivered, to the Collateral Agent such agreements, documents and instruments as
the Collateral Agent may reasonably require, issue or acquire any Pledged Equity
consisting of an interest in a partnership or a limited liability company that
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a Security governed by Article 8
of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account, or (v) constitutes a Security or a Financial Asset.
(h)Intellectual Property.
(i)(A) Not do any act or omit to do any act whereby any material Copyright of
such Obligor may become invalidated or injected into the public domain, and (B)
take all reasonable and necessary steps as such Obligor shall reasonably deem
appropriate under the circumstances, to maintain and pursue each application
(and to obtain the relevant registration) of each Copyright owned by such
Obligor and to maintain each registration of each Copyright owned by such
Obligor including filing of applications for renewal where necessary;
(ii)Not make any assignment or agreement in conflict with the security interest
in the Copyrights of such Obligor hereunder (except as permitted by the Credit
Agreement).





--------------------------------------------------------------------------------





(iii)Except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, (A) continue to use each Trademark
of such Obligor on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (B) employ such Trademark with the appropriate notice
of registration, if applicable, (C) not adopt or use any mark that is
confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the ratable benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement, and (D) not
(and not permit any licensee or sublicensee thereof to) do any act or omit to do
any act whereby any such Trademark may become invalidated.
(iv)Not do any act, or omit to do any act, whereby any Patent of such Obligor
may become abandoned or dedicated, except where such abandonment or dedication
could not reasonably be expected to have a Material Adverse Effect.
(v)Take all reasonable and necessary steps, including in any proceeding before
the United States Patent and Trademark Office, or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each Patent and Trademark, in
each case, of such Obligor, including filing of applications for renewal,
affidavits of use and affidavits of incontestability.
(vi)Not make any assignment or agreement in conflict with the security interest
in the Patents or Trademarks of such Obligor hereunder (except as permitted by
the Credit Agreement).
Notwithstanding the foregoing, such Obligor may, in their reasonable business
judgment, fail to maintain, pursue, preserve or protect any Copyright, Patent or
Trademark which is not material to its business.
5.Authorization to File Financing Statements. Each Obligor hereby authorizes the
Collateral Agent to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Collateral Agent may from time to time deem reasonably
necessary or appropriate in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC (including authorization to
describe the Collateral as “all personal property”, “all assets” or words of
similar meaning).
6.Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein or in any other Credit Document, upon at least two
(2) Business Days’ prior written notice from the Collateral Agent to the
Borrower Representative, the Collateral Agent may, at its sole option and in its
sole discretion, perform the same and in so doing may expend such sums as the
Collateral Agent may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Collateral Agent may make for the protection of the
security hereof or which may be compelled to make by operation of Law. All such
sums and amounts so expended shall be repayable by the Obligors on a joint and
several basis promptly upon timely written notice thereof and demand therefor
(together with reasonably detailed backup documentation supporting such demand
for reimbursement), shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Collateral Agent on behalf
of any Obligor, and no such advance or expenditure therefor, shall relieve the
Obligors of any Default or Event of Default. The Collateral Agent may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by an
Obligor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.
7.Remedies.
(a)General Remedies. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall have, in addition to the rights and
remedies provided herein, in the Credit Documents, in any other documents
relating to the Secured Obligations, or by Law (including, but not limited to,
levy of attachment, garnishment and the rights and remedies set forth in the UCC
of the jurisdiction applicable to the affected Collateral), the rights and
remedies of a secured party under the UCC (regardless of whether the UCC is the
law of the jurisdiction where the rights and remedies are asserted and
regardless of whether the UCC





--------------------------------------------------------------------------------





applies to the affected Collateral), and further, the Collateral Agent may, with
or without judicial process or the aid and assistance of others, (i) enter on
any premises on which any of the Collateral may be located and, without
resistance or interference by the Obligors, take possession of the Collateral,
(ii) dispose of any Collateral on any such premises, (iii) require the Obligors
to assemble and make available to the Collateral Agent at the expense of the
Obligors any Collateral at any place and time designated by the Collateral Agent
which is reasonably convenient to both parties, (iv) remove any Collateral from
any such premises for the purpose of effecting sale or other disposition
thereof, and/or (v) without demand and without advertisement, notice, hearing or
process of law, all of which each of the Obligors hereby waives to the fullest
extent permitted by Law, at any place and time or times, sell and deliver any or
all Collateral held by or for it at public or private sale (which in the case of
a private sale of Pledged Equity, shall be to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for their own account, for investment and not with a view to the distribution or
resale thereof), at any exchange or broker’s board or elsewhere, by one or more
contracts, in one or more parcels, for Money, upon credit or otherwise, at such
prices and upon such terms as the Collateral Agent deems advisable, in its sole
discretion (subject to any and all mandatory legal requirements). Each Obligor
acknowledges that any such private sale may be at prices and on terms less
favorable to the seller than the prices and other terms which might have been
obtained at a public sale and, notwithstanding the foregoing, agrees that such
private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Collateral Agent
shall have no obligation to delay sale of any such securities for the period of
time necessary to permit the issuer of such securities to register such
securities for public sale under the Securities Act of 1933. Neither the
Collateral Agent’s compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Borrower in accordance
with the notice provisions of Section 11.1 of the Credit Agreement at least ten
(10) days before the time of sale or other event giving rise to the requirement
of such notice. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Obligor further acknowledges and agrees that any offer to sell
any Pledged Equity which has been (A) publicly advertised on a bona fide basis
in a newspaper or other publication of general circulation in the financial
community of New York, New York (to the extent that such offer may be advertised
without prior registration under the Securities Act of 1933), or (B) made
privately in the manner described above shall be deemed to involve a “public
sale” under the UCC, notwithstanding that such sale may not constitute a “public
offering” under the Securities Act of 1933, and the Collateral Agent may, in
such event, bid for the purchase of such securities. The Collateral Agent shall
not be obligated to make any sale or other disposition of the Collateral
regardless of notice having been given. To the extent permitted by applicable
Law, any Secured Party may be a purchaser at any such sale. To the extent
permitted by applicable Law, each of the Obligors hereby waives all of its
rights of redemption with respect to any such sale. Subject to the provisions of
applicable Law, the Collateral Agent may adjourn or postpone or cause the
adjournment or postponement of the sale of all or any portion of the Collateral
by announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was adjourned or postponed, or the Collateral Agent may further
adjourn or postpone such sale by announcement made at such time and place.
(b)Remedies relating to Accounts. Upon the occurrence and during the continuance
of an Event of Default, whether or not the Collateral Agent has exercised any or
all of its rights and remedies hereunder, (i) each Obligor will promptly upon
request of the Collateral Agent instruct all account debtors to remit all
payments in respect of Accounts to a mailing location selected by the Collateral
Agent, and (ii) the Collateral Agent shall have the right to enforce any
Obligor’s rights against its customers and account debtors, and the Collateral
Agent or its designee may notify (or require any Obligor to notify) any
Obligor’s customers and account debtors that the Accounts of such Obligor have
been assigned to the Collateral Agent or of the Collateral Agent’s security
interest therein (provided that such Obligor shall have the right to be present
at or to participate in any such notification), and may (either in its own name
or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for,





--------------------------------------------------------------------------------





compound, settle, compromise and give acquittance for any and all amounts due or
to become due on any Account, and, in the Collateral Agent’s discretion, file
any claim or take any other action or proceeding to protect and realize upon the
security interest of the Secured Parties in the Accounts. Each Obligor
acknowledges and agrees that the Proceeds of its Accounts remitted to or on
behalf of the Collateral Agent in accordance with the provisions hereof shall be
solely for the Collateral Agent’s own convenience and that such Obligor shall
not have any right, title or interest in such Accounts or in any such other
amounts except as expressly provided herein. Neither the Collateral Agent nor
the Secured Parties shall have any liability or responsibility to any Obligor
for acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Furthermore, upon the occurrence and during the continuation of an
Event of Default, (A) the Collateral Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Obligors shall
furnish all such assistance and information as the Collateral Agent may require
in connection with such test verifications, (B) upon the Collateral Agent’s
request and at the expense of the Obligors, the Obligors shall cause independent
public accountants or others satisfactory to the Collateral Agent to furnish to
the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts, and (C) the Collateral
Agent in its own name or in the name of others may communicate with account
debtors on the Accounts to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts (provided that such
Obligor shall have the right to be present at or to participate in any such
communication).
(c)Deposit Accounts. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent may prevent withdrawals or other dispositions
of funds in Deposit Accounts maintained with the Collateral Agent.
(d)Access. In addition to the rights and remedies hereunder, upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent shall
have the right to enter and remain upon the various premises of the Obligors
without cost or charge to the Collateral Agent, and use the same, together with
materials, supplies, books and records of the Obligors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Collateral Agent may remove Collateral, or any part
thereof, from such premises and/or any records with respect thereto, in order to
effectively collect or liquidate such Collateral.
(e)Nonexclusive Nature of Remedies. Failure by the Collateral Agent to exercise
any right, remedy or option under this Agreement, any other Credit Document, any
other document relating to the Secured Obligations, or as provided by Law, or
any delay by the Collateral Agent in exercising the same, shall not operate as a
waiver of any such right, remedy or option. No waiver hereunder shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated, which
in the case of the Collateral Agent shall only be granted as provided herein. To
the extent permitted by Law, neither the Collateral Agent nor any party acting
as attorney for the Collateral Agent shall be liable hereunder for any acts or
omissions or for any error of judgment or mistake of fact or law other than
their gross negligence or willful misconduct hereunder, as determined by a court
of competent jurisdiction by final and non-appealable judgement. The rights and
remedies of the Collateral Agent under this Agreement shall be cumulative and
not exclusive of any other right or remedy which the Collateral Agent may have.
(f)Retention of Collateral. In addition to the rights and remedies hereunder,
the Collateral Agent may, in compliance with Sections 9-620 and 9-621 of the UCC
or otherwise complying with the requirements of applicable Law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Collateral Agent
shall have provided such notices, however, the Collateral Agent shall not be
deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.
(g)Proceeds from Remedies Exercise. The Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 7, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Collateral Agent hereunder,
including, without limitation, attorneys’ fees and disbursements, to the payment
in whole or in part of the Secured Obligations, in accordance with





--------------------------------------------------------------------------------





Section 9, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, need the
Collateral Agent account for the surplus, if any, to any Obligor.
(h)Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent or
the Secured Parties are legally entitled, the Obligors shall be jointly and
severally liable for the deficiency, together with interest thereon at the
Default Rate, together with the costs of collection and the fees, charges and
disbursements of counsel. Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Obligors or to
whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.
8.Appointment and Authorization of Collateral Agent; Rights of the Collateral
Agent.
(a)Appointment and Authorization. By accepting the benefits hereof, each of the
Secured Parties hereby irrevocably appoints the Collateral Agent as its agent
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Obligors to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto,
and authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms of
the Credit Documents, together with such powers and discretion as are reasonably
incidental, and the Collateral Agent hereby accepts such appointment. By
accepting the benefits of this Agreement, each of the Secured Parties agrees to
indemnify the Collateral Agent as contemplated by Section 11.5(c) of the Credit
Agreement as if such Secured Party was a “Bank” as set forth in Section 11.5(c)
of the Credit Agreement.
(b)Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Collateral Agent, on behalf of
the Secured Parties, and each of its designees or agents, as attorney-in-fact of
such Obligor, irrevocably and with power of substitution, with authority to take
any or all of the following actions upon the occurrence and during the
continuance of an Event of Default:
(i)to demand, collect, settle, compromise, adjust, and give discharges and
releases, all as the Collateral Agent may reasonably deem appropriate;
(ii)to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;
(iii)to defend, settle or compromise any action, suit or proceeding brought and,
in connection therewith, give such discharge or release as the Collateral Agent
may reasonably deem appropriate;
(iv)to receive, open and dispose of mail addressed to such Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;
(v)to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes;
(vi)to adjust and settle claims under any insurance policy relating thereto;
(vii)to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Collateral Agent may deem necessary in order to perfect and maintain the
security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated therein;
(viii)to institute any foreclosure proceedings that the Collateral Agent may
reasonably deem appropriate;
(ix)to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;
(x)to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Collateral Agent may reasonably deem appropriate;
(xi)to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Collateral Agent or one or more





--------------------------------------------------------------------------------





of the Secured Parties or into the name of any transferee to whom the Pledged
Equity or any part thereof may be sold pursuant to Section 7;
(xii)to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;
(xiii)to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct;
(xiv)to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral; and
(xv)to do and perform all such other acts and things as the Collateral Agent may
reasonably deem appropriate in connection with the Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable until the Facility Termination Date. The Collateral Agent shall be
under no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Collateral Agent
in this Agreement, and shall not be liable for any failure to do so or any delay
in doing so. The Collateral Agent shall not be liable for any act or omission or
for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and non-appealable judgment. This power of
attorney is conferred on the Collateral Agent solely to protect, preserve and
realize upon its security interest in the Collateral.
(c)Resignation by the Collateral Agent. The Collateral Agent may from time to
time resign and appoint a successor Collateral Agent in accordance with the
provisions of Section 10.6 of the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Collateral Agent under this
Agreement in relation thereto.
(d)The Collateral Agent’s Duty of Care. Other than the exercise of reasonable
care to assure the safe custody of the Collateral while being held by the
Collateral Agent hereunder and accounting for Money actually received by the
Collateral Agent, the Collateral Agent shall have no duty or liability to
preserve rights pertaining thereto, it being understood and agreed that the
Obligors shall be responsible for preservation of all rights in the Collateral,
and the Collateral Agent shall be relieved of all responsibility for the
Collateral upon surrendering it or tendering the surrender of it to the
Obligors. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Collateral Agent shall not have responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7, the Collateral Agent shall have no responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Collateral Agent has or is deemed to have knowledge of such matters, or (ii)
taking any steps to clean, repair or otherwise prepare the Collateral for sale.
(e)Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts, as applicable, to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to each such Account. Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Account (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Collateral Agent or any Secured
Party of any payment relating to such Account pursuant hereto, nor shall the
Collateral Agent or any Secured Party be obligated in any manner to perform any
of the obligations of an Obligor under or pursuant to any Account (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.





--------------------------------------------------------------------------------





(f)Voting and Payment Rights in Respect of the Pledged Equity.
(i)So long as no Event of Default shall exist, each Obligor may (A) exercise any
and all voting and other consensual rights pertaining to the Pledged Equity
owned by such Obligor or any part thereof for any purpose not inconsistent with
the terms of this Agreement or the Credit Agreement, and (B) receive and retain
any and all dividends (other than stock dividends and other dividends
constituting Collateral), principal or interest paid in respect of the Pledged
Equity owned by such Obligor to the extent allowed under the Credit Agreement.
(ii)Upon the occurrence and during the continuance of an Event of Default and,
in the case of clause (ii)(A) below, after receipt by the Borrower
Representative of written notice from the Collateral Agent, (A) all rights of an
Obligor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to Section 8(f)(i)(A) shall cease and
all such rights shall thereupon become vested in the Collateral Agent which
shall then have the sole right to exercise such voting and other consensual
rights, (B) all rights of an Obligor to receive the dividends, principal and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section 8(f)(i)(B) shall cease and all such rights shall thereupon
be vested in the Collateral Agent which shall then have the sole right to
receive and hold as Collateral such dividends, principal and interest payments,
and (C) all dividends, principal and interest payments which are received by an
Obligor contrary to the provisions of Section 8(f)(ii)(B) shall be received in
trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Obligor, and shall be forthwith paid over to the
Collateral Agent as Collateral in the exact form received, to be held by the
Collateral Agent as Collateral and as further collateral security for the
Secured Obligations.
(g)Releases of Collateral.
(i)If any Collateral shall be sold, transferred or otherwise disposed of by any
Obligor in a transaction permitted by the Credit Agreement, or if any Collateral
shall be released in accordance with the terms of the Credit Agreement, then in
each case the Collateral Agent, at the request and sole expense of such Obligor,
shall promptly execute and deliver to such Obligor all releases and other
documents, and take such other action, reasonably necessary for the release of
the Liens created hereby or by any other Collateral Document on such Collateral.
(ii)The Collateral Agent may release any Pledged Equity owned by any Obligor
from this Agreement or may substitute any such Pledged Equity for other Pledged
Equity without altering, varying or diminishing in any way the force, effect,
lien, pledge or security interest of this Agreement as to such Pledged Equity
not expressly released or substituted, and this Agreement shall continue as a
first priority lien on all Pledged Equity not expressly released or substituted.
(h)Action by Collateral Agent.
(i)Notwithstanding anything to the contrary set forth herein, the Collateral
Agent shall not (A) be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, and (B) have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Obligor or any Subsidiary
that is communicated to or obtained by the bank serving as Collateral Agent or
any of its Affiliates in any capacity. The Collateral Agent shall be deemed not
to have knowledge of any Default or Event of Default unless and until written
notice thereof is given to the Collateral Agent by another Secured Party, and
the Collateral Agent shall not be responsible for or have any duty to ascertain
or inquire into (1) any statement, warranty or representation made in or in
connection with this Agreement, any other Credit Document or the Indenture, (2)
the contents of any certificate, report or other document delivered under or in
connection with this Agreement, any other Credit Document or the Indenture, (3)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in this Agreement, any other Credit Document, the
Indenture or the occurrence of any Default or Event of Default, (4) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Credit Document, the Indenture or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (5) the value or the sufficiency of any
Collateral, or (6) the satisfaction of any condition set forth in this
Agreement, any other Credit Document or the Indenture, other than to confirm
receipt of items expressly required to be delivered to the Collateral Agent.





--------------------------------------------------------------------------------





(ii)The obligations of the Collateral Agent to the Noteholders hereunder shall
be limited solely to (A) holding the Collateral for the ratable benefit of the
Noteholders for so long as (1) any Note Obligations remain outstanding, and (2)
such Note Obligations are secured by the Collateral, (B) subject to the terms of
this Agreement, enforcing the rights of the Noteholders in their capacities as
Secured Parties in respect of Collateral, and (C) distributing any proceeds
received by the Collateral Agent from the sale, collection or realization of the
Collateral to the Noteholders in respect of the Note Obligations in accordance
with the terms of this Agreement. No Noteholder shall be entitled to exercise
(or direct the Collateral Agent to exercise) any rights or remedies hereunder
with respect to the Note Obligations or the Collateral, including, without
limitation, the right to enforce actions pursuant to this Agreement, request any
action, institute proceedings, give any instructions or notices, make any
election, make collections, sell or otherwise foreclose on any portion of the
Collateral or receive any payment (except for its right to receive payments in
the manner expressly provided in Section 9). This Agreement shall not create any
liability of the Collateral Agent or the Guaranteed Parties to the Noteholders
by reason of actions with respect to the creation, perfection or continuation of
the security interests on the Collateral, actions with respect to the occurrence
of a Default or an Event of Default, actions with respect to the foreclosure
upon, sale, release, or depreciation of, or failure to realize upon, any of the
Collateral, actions with respect to the collection of any claim for all or any
part of the Note Obligations from any debtor, guarantor or any other party or
the valuation, use or protection of the Collateral. By acceptance of the
benefits under this Agreement, the Noteholders will be deemed to have
acknowledged and agreed that the provisions of the preceding sentence are
intended to induce the Guaranteed Parties to permit such Persons to be Secured
Parties under this Agreement and are being relied upon by the Guaranteed Parties
as consideration therefor.
(iii)The Collateral Agent shall not be required to ascertain or inquire as to
the performance by the Obligors of the Note Obligations.
(iv)By accepting the benefits hereof, each Secured Party acknowledges that it
has, independently and without reliance upon the Collateral Agent or any other
Secured Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision regarding the making or
continuation of extensions of credit to the Obligors. By accepting the benefits
hereof, each Secured Party also acknowledges that it will, independently and
without reliance upon the Collateral Agent or any other Secured Party and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, the Indenture, any related agreement or any
document furnished hereunder or thereunder.
9.Application of Proceeds. Notwithstanding any other provisions of this Credit
Agreement to the contrary, after the occurrence and during the continuance of an
Event of Default, at the Collateral Agent’s election, the Collateral Agent may
apply all or any part of proceeds constituting Collateral in payment of the
Secured Obligations in the following order:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Collateral
Agent under this Agreement and the other Credit Documents;
SECOND, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent and the Trustee, ratably among the Administrative Agent and the Trustee
according to the amount of such costs and expenses then due and owing and
remaining unpaid to the Administrative Agent and the Trustee;
THIRD, to the Collateral Agent, for application by it towards payment of all
accrued interest and fees on or in respect of the Secured Obligations, ratably
among the Secured Parties according to the amounts of interest and fees on or in
respect of the Secured Obligations then due and owing and remaining unpaid to
the Secured Parties;
FOURTH, to the Collateral Agent, for application by it towards payment of the
outstanding principal amount of the Secured Obligations, ratably among the
Secured Parties according to the outstanding principal amount of the Secured
Obligations then due and owing and remaining unpaid to the Secured Parties;





--------------------------------------------------------------------------------





FIFTH, to the Collateral Agent, for application by it to all other Secured
Obligations and other obligations which shall have become due and payable and
not repaid pursuant to clauses “FIRST” through “FOURTH” above, ratably among the
Secured Parties according to the amount of the Secured Obligations and other
obligations then due and owing and remaining unpaid to the Secured Parties; and
SIXTH, to the payment of the surplus, if any, to the Borrower Representative.
In carrying out the foregoing: (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) except as otherwise provided, the Banks (and Affiliates
thereof) shall receive amounts ratably in accordance with their respective pro
rata share (based on the proportion that the then outstanding Secured
Obligations held by such Banks (and Affiliates thereof) bears to the aggregate
amount of the Secured Obligations then outstanding) of amounts available to be
applied pursuant to clauses “THIRD”, “FOURTH”, and “FIFTH” above; and (c) to the
extent that any amounts available for distribution pursuant to clause “FOURTH”
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit, such amounts shall be held by the Administrative Agent in a cash
collateral account and applied (i) first, to reimburse the applicable Issuing
Bank for any drawings under such Letters of Credit, and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “THIRD”, “FOURTH” and “FIFTH” above in the manner provided
in this Section 9. Excluded Swap Obligations with respect to any Obligor shall
not be paid with amounts received from such Obligor or its assets, but
appropriate adjustments shall be made with respect to payments from other
Obligors to preserve the allocation to Secured Obligations otherwise set forth
above in this Section 9.
Notwithstanding the foregoing, Secured Obligations arising under Secured
Treasury Management Agreements and Secured Swap Contracts and Bilateral Letter
of Credit Obligations shall be excluded from the application described above if
the Collateral Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Collateral Agent may request,
from the applicable Treasury Management Bank, Swap Bank or Bilateral Letter of
Credit Bank, as the case may be.
In making the determination and allocations required by this Section 9, the
Collateral Agent may conclusively rely upon information supplied by the Trustee
as to the amounts of unpaid principal and interest and other amounts outstanding
with respect to the Note Obligations and information supplied by the
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information; provided that nothing in this sentence shall
prevent any Obligor from contesting any amounts claimed by any Secured Party in
any information so supplied.
If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Secured Obligations to which it is then entitled in accordance with this
Agreement, such Secured Party shall hold such payment or recovery in trust for
the benefit of all Secured Parties for distribution in accordance with this
Section 9.
Each of the Secured Parties hereby agrees not to challenge or question in any
proceeding the validity or enforceability of this Agreement (in each case as a
whole or any term or provision contained herein) or the validity of any Lien or
financing statement in favor of the Collateral Agent for the benefit of all the
Secured Parties as provided in this Agreement, or the equal and ratable sharing
of any such Lien.
10.Continuing Agreement.
(a)This Agreement shall remain in full force and effect until the Facility
Termination Date, at which time this Agreement shall be automatically terminated
and the Collateral Agent shall, upon the request and at the expense of the
Obligors, forthwith release all of its liens and security interests hereunder
and shall execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Obligors evidencing such termination.
(b)This Agreement shall continue to be effective or be automatically reinstated,
as the case may be, if at any time payment, in whole or in part, of any of the
Secured Obligations is rescinded or must otherwise





--------------------------------------------------------------------------------





be restored or returned by the Collateral Agent or any Secured Party as a
preference, fraudulent conveyance or otherwise under any Debtor Relief Law, all
as though such payment had not been made; provided that in the event payment of
all or any part of the Secured Obligations is rescinded or must be restored or
returned, all costs and expenses (including without limitation any legal fees
and disbursements) incurred by the Collateral Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.
11.Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.6 of the Credit Agreement; provided that (a)
any update or revision to Schedule 1(b) or Schedule 2(c) delivered by any
Obligor in accordance with the terms hereof shall not constitute an amendment
for purposes of this Section 11 or Section 11.6 of the Credit Agreement, and (b)
any update to the schedules hereto pursuant to a Joinder Agreement (as
contemplated by Section 21) shall not constitute an amendment for purposes of
this Section 11 or Section 11.6 of the Credit Agreement.
12.Successors in Interest. This Agreement shall be binding upon each Obligor,
its successors and assigns and shall inure, together with the rights and
remedies of the Collateral Agent and the Secured Parties hereunder, to the
benefit of the Collateral Agent and the Secured Parties and their successors and
permitted assigns.
13.Notices. All notices required or permitted to be given under this Agreement
shall be given as provided in Section 11.1 of the Credit Agreement.
14.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery by facsimile by any
of the parties hereto of an executed counterpart of this Agreement shall be as
effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.
15.Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.
16.GOVERNING LAW; Submission to Jurisdiction; Waiver of Venue; Waiver of Jury
Trial.
(a)THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)The terms of Section 11.10 of the Credit Agreement with respect to submission
to jurisdiction, waiver of venue and waiver of jury trial are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.
17.Severability. If any provision of this Agreement is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
18.Entirety. This Agreement, the other Credit Documents, the Indenture and the
other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, and any contemporaneous oral agreements and
understandings, if any, including any commitment letters or correspondence
relating to the Credit Documents, the Indenture any other documents relating to
the Secured Obligations or the transactions contemplated herein and therein.
19.Survival. All representations and warranties of the Obligors hereunder shall
survive the execution and delivery of this Agreement and the other documents
relating to the Secured Obligations.
20.Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Collateral
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Collateral Agent shall have the right, in its sole discretion,
to determine which rights, security, liens, security interests or remedies the
Collateral Agent shall at any time pursue, relinquish, subordinate, modify or
take with respect thereto, without in any way modifying or affecting any of them
or the Secured Obligations or any of the rights of the Collateral Agent or the
Secured Parties under this Agreement, under any of the other Credit Documents,
the Indenture or under any other document relating to the Secured Obligations.





--------------------------------------------------------------------------------





21.Joinder. At any time after the date of this Agreement, one or more additional
Persons may become party hereto by executing and delivering to the Collateral
Agent a Joinder Agreement. Immediately upon such execution and delivery of such
Joinder Agreement (and without any further action), each such additional Person
will become a party to this Agreement as an “Obligor” and have all of the rights
and obligations of an Obligor hereunder and this Agreement and the schedules
hereto shall be deemed amended by such Joinder Agreement.
22.Rights of Required Banks. All rights of the Collateral Agent hereunder, if
not exercised by the Collateral Agent, may be exercised by the Required Banks.
23.Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity party to
this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Obligors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.
[remainder of page intentionally left blank]





--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.
OBLIGORS:                    OWENS & MINOR DISTRIBUTION, INC.,
a Virginia corporation
By:                    
Name:
Title:
OWENS & MINOR MEDICAL, INC.,
a Virginia corporation
By:                    
Name:
Title:
BARISTA ACQUISITION I, LLC,
a Virginia limited liability company
By:                    
Name:
Title:
BARISTA ACQUISITION II, LLC,
a Virginia limited liability company
By:                    
Name:
Title:
O&M HALYARD, INC.,
a Virginia corporation
By:                    
Name:
Title:
OWENS & MINOR, INC.,
a Virginia corporation
By:                    
Name:
Title:




19




Security and Pledge Agreement
OWENS & MINOR, INC.





--------------------------------------------------------------------------------







Accepted and agreed to as of the date first above written.
BANK OF AMERICA, N.A.,
as Collateral Agent
By:    
Name:
Title:











--------------------------------------------------------------------------------







SCHEDULE 1(b)
PLEDGED EQUITY
OBLIGOR: Owens & Minor, Inc.
 
 
 
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
Percentage Pledged
Barista Acquisition I, LLC
N/A
N/A
100%
100%
Barista Acquisition II, LLC
N/A
N/A
100%
100%
Owens & Minor Healthcare Supply, Inc.
100
1
100%
100%
Owens & Minor Distribution, Inc.
N/A
N/A
100%
100%
O&M Halyard, Inc.
100
1
100%
100%
Medical Action Industries, Inc.
N/A
N/A
100%
100%
OMSolutions International, Inc.
100
1
100%
100%
OBLIGOR: Barista Acquisition I, LLC
 
 
 
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
Percentage Pledged
O&M Byram Holdings, GP
N/A
N/A
99%
99%



OBLIGOR: Barista Acquisition II, LLC
 
 
 
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
Percentage Pledged
O&M Byram Holdings, GP
N/A
N/A
1%
1%





OBLIGOR: Owens & Minor Distribution, Inc.
 
 
 
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
Percentage Pledged
O&M Funding Corp.
N/A
N/A
100%
100%
Owens & Minor Medical, Inc.
N/A
N/A
100%
100%
Owens & Minor Global Resources, LLC
N/A
N/A
100%
100%
O&M Worldwide, LLC
N/A
N/A
100%
100%
Owens & Minor International Logistics, Inc.
100
1
100%
100%





OBLIGOR: O&M Halyard, Inc.
 
 
 
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
Percentage Pledged
Halyard North Carolina, LLC
N/A
N/A
100%
100%










--------------------------------------------------------------------------------





SCHEDULE 2(c)
COMMERCIAL TORT CLAIMS


None





--------------------------------------------------------------------------------





SCHEDULE 3(g)
INSTRUMENTS; DOCUMENTS; TANGIBLE CHATTEL PAPER
None







--------------------------------------------------------------------------------





SCHEDULE 3(j)
MERGERS, CONSOLIDATIONS, CHANGE IN STRUCTURE; TRADENAMES
Acquisitions: None


Tradenames/DBAs:
Obligor
Owens & Minor Distribution, Inc.
OM Healthcare Logistics










--------------------------------------------------------------------------------





EXHIBIT 4(a)(ii)
[FORM OF] IRREVOCABLE STOCK POWER
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following Capital Stock of _____________________, a ____________
[corporation][limited liability company]:
No. of Shares                Certificate No.
and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Capital Stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.
    
By:    
Name:
Title:











--------------------------------------------------------------------------------





EXHIBIT 4(b)(i)(B)
[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS
United States Copyright Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security and Pledge Agreement dated as of
April 30, 2018 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
collateral agent (the “Collateral Agent”) for the Secured Parties referenced
therein, the undersigned Obligor has granted a continuing security interest in
and a right to set off against the copyrights and copyright applications shown
on Schedule 1 attached hereto to the Collateral Agent for the ratable benefit of
the Secured Parties.
[Signature Pages Follow]


The undersigned Obligor and the Collateral Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing copyrights and copyright applications (i) may only be terminated in
accordance with the terms of the Agreement, and (ii) is not to be construed as
an assignment of any copyright or copyright application.
Very truly yours,
__________________________________
[Obligor]
By:    
Name:
Title:
Acknowledged and Accepted:
BANK OF AMERICA, N.A.,
as Collateral Agent
By:    
Name:
Title:







--------------------------------------------------------------------------------





EXHIBIT 4(b)(i)(C)
[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security and Pledge Agreement dated as of
April 30, 2018 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
collateral agent (the “Collateral Agent”) for the Secured Parties referenced
therein, the undersigned Obligor has granted a continuing security interest in
and a right to set off against the patents and patent applications shown on
Schedule 1 attached hereto to the Collateral Agent for the ratable benefit of
the Secured Parties.
[Signature Pages Follow]







--------------------------------------------------------------------------------





The undersigned Obligor and the Collateral Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing patents and patent applications (i) may only be terminated in
accordance with the terms of the Agreement, and (ii) is not to be construed as
an assignment of any patent or patent application.
Very truly yours,
__________________________________
[Obligor]
By:    
Name:
Title:
Acknowledged and Accepted:
BANK OF AMERICA, N.A.,
as Collateral Agent
By:    
Name:
Title:







--------------------------------------------------------------------------------





EXHIBIT 4(b)(i)(D)
[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security and Pledge Agreement dated as of
April 30, 2018 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
Collateral Agent (the “Collateral Agent”) for the Secured Parties referenced
therein, the undersigned Obligor has granted a continuing security interest in
and a right to set off against the trademarks and trademark applications shown
on Schedule 1 attached hereto to the Collateral Agent for the ratable benefit of
the Secured Parties.
[Signature Pages Follow]







--------------------------------------------------------------------------------





The undersigned Obligor and the Collateral Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
foregoing trademarks and trademark applications (i) may only be terminated in
accordance with the terms of the Agreement, and (ii) is not to be construed as
an assignment of any trademark or trademark application.
Very truly yours,
__________________________________
[Obligor]
By:    
Name:
Title:
Acknowledged and Accepted:
BANK OF AMERICA, N.A.,
as Collateral Agent
By:    
Name:
Title:





